EXHIBIT 11.4 EXFO INC. STATEMENT ON REPORTING ETHICAL VIOLATIONS To our employees, suppliers, sales partners, shareholders and any other interested party (hereinafter “you” or “person”): We are committed to maintaining the highest standards of honesty and accountability, and committed toassuring that the company is in compliance with any anti-corruption laws that apply to our worldwide activities, namely the Canadian Corruption of Foreign Public Official Act (“CFPOA”), the US Foreign Corrupt Practices Act(“FCPA”) and the UK Bribery Act. We recognize that each of you has an important role to play in achieving this goal. Our employees, suppliers or sales partners are likely to be the first to know when someone inside thecompany or connected with the company is acting improperly or illegally. If you learn of such conduct, youmay, however, feel apprehensive about voicing your concerns, because you feel it would be disloyal tothecompany or the individuals involved; because you do not believe that your concerns will be taken seriously or because you fear dismissal, harassment or other retaliation. We take all misconduct very seriously, whether committed by senior managers or employees orbysuppliers, contractors or other agents. Misconduct by anyone at or connected with the company, at the very least, reflects poorly on our reputation, which we have all worked very hard to build over the years, and potentially exposes the company to legal sanctions. We therefore strongly encourage you to report any misconduct that you become aware of either: (a)inthe course of your employment or otherwise connected to your employment if you are an employee of EXFO or an employee of any EXFO supplier or sales partner; or (b) in the course of any other situation. Although itisimpossible to list all of the conduct we are concerned about, we would expect you to report: · Criminal conduct; · Fraud or deliberate error in the preparation, evaluation, review or audit of any of our financial statements; · Fraud, misappropriation, or other questionable practices related to the preparation or maintenance of our financial records; · Misrepresentations or false statements to or by a senior officer or accountant regarding a matter contained in our financial records, financial reports or audit reports; · Deviations from full and fair reporting of our financial condition; · Failure to comply with, or efforts to circumvent, our internal compliance policies or internal controls; · Failure to comply with legal or regulatory obligations; · Actions that endanger health or safety, or might cause environmental damage; and · Actions designed to that have the effect of concealing any of the foregoing. As set forth in EXFO’s corporate policies such as the Ethics and Business Conduct Policy and the Agent Code of Conduct, you are encouraged to talk to your supervisors, managers or other appropriate personnel should you become aware of any of the foregoing. In addition, we have established a more formal procedure for reporting suspected improper conduct. You may, instead of reporting a concern to a supervisor, manager or other staff member (or if you reported a concern, and feel it was not properly acted upon), make a report to any of the following, by letter, telephone, email, or through our website or intranet: i) The Legal Counsel, ii) The Lead Director of the Board. Amended on June 26, 2013 Page 1 You may sign the correspondence, use an email that identifies you as the sender or disclose your name onyour phone call. Or, you may communicate anonymously. Anonymous letters, e-mails and phone calls will beinvestigated and acted upon in the same manner as if your identity were known. All communications should contain as much specific detail as possible to allow the appropriate personnel to conduct an investigation ofthereported matter. Signed correspondence will be acknowledged by the recipient. All letters, e-mail and transcripts of telephone calls will be kept in confidence and acted upon only bydesignated personnel unless disclosure is required or deemed advisable in connection with any governmental investigation or report, in the interest of the company, or in the company’s legal handling of the matter. Your report will be investigated internally or if necessary will be referred to the appropriate lawenforcement or regulatory authorities. Reports that involve our accounting, auditing, internal auditing controls and disclosure practices will be reviewed under the direction and oversight of the Audit Committee of the Board ofDirectors using procedures they have implemented for this purpose. Corrective action will be taken when itisdeemed necessary by the Audit Committee or other designated personnel. The Legal Counsel will maintain a log of all reports, tracking their receipt, investigation and resolution, andprepare a periodic summary report of such reports for the Audit Committee. Copies of the reports andtheLegal Counsel’s log will be maintained according to our document retention policy. You do not need absolute proof of misconduct to make a report, but we would expect that you do have some basis for voicing your concerns. It will not always be clear that any particular action rises to the level ofmisconduct or illegal conduct. You should use your judgment. We would prefer that you raise concerns andnotkeep them to yourself. If you make a report in good faith and it turns out that you were wrong, your concern will be nonetheless appreciated and will not subject you to disciplinary, remedial or legal action. However, if a report is intentionally false or malicious, that is another matter. We trust that, as in all areas of human interaction, our employees, suppliers, sales agents and their employees and our shareholders will act responsibly. Company policy prohibits retaliatory action against any person who, in good faith, reports suspected wrongdoers, unless the individual reporting is one of the violators. We will not tolerate any harassment orintimidation of any person who reports misconduct. EXFO will proceed to disciplinary action against any EXFO supervisor or director who retaliates, directly or indirectly, or encourages others to do so, against any person whoreports a violation. In order to preserve the integrity of these procedures, it is imperative that everyone has the opportunity to raise concerns or report misconduct without fear of retribution. We are strongly committed to maintaining anenvironment in which reports are expected and accepted and in which everyone feels free to voice a concern orreport a suspected violation without fear of intimidation. /s/ Darryl Edwards Darryl Edwards Lead Director of the Board /s/ Germain Lamonde Germain Lamonde President and Chief Executive Officer /s/ Benoit Ringuette Benoit Ringuette General Counsel and Corporate Secretary Amended on June 26, 2013 Page 2
